STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


State of West Virginia, Plaintiff Below,                                           FILED
Respondent                                                                         April 28, 2014
                                                                              RORY L. PERRY II, CLERK
                                                                            SUPREME COURT OF APPEALS
vs) No. 13-0908 (Marion County 13-F-37)                                         OF WEST VIRGINIA



William G., Defendant Below,
Petitioner


                                MEMORANDUM DECISION

       Petitioner William G., by counsel Justin Gregory, appeals the Circuit Court of Marion
County’s July 17, 2013, order sentencing him to consecutive terms of incarceration of ten to
twenty years for his convictions of two counts of sexual abuse by a parent, guardian, or
custodian.1 These sentences followed petitioner’s entry of guilty pleas to the crimes. The State,
by counsel Benjamin Yancey III, filed a response. On appeal, petitioner alleges that the
sentences imposed by the circuit court are excessive and disproportionate to the crimes.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

         From February of 2007 through November of 2012, petitioner engaged in multiple
instances of sexual intercourse or intrusion with a minor female victim. As a result, petitioner
was indicted in Criminal Action No. 13-F-37 on ten counts of first degree sexual assault and ten
counts of sexual abuse by a parent, guardian, or custodian. In April of 2013, petitioner accepted a
plea agreement and entered guilty pleas to two counts of sexual abuse by a parent, guardian, or
custodian. As part of the agreement, the remaining counts were dismissed and sentencing was
left to the circuit court’s discretion.

       In July of 2013, the circuit court sentenced petitioner to consecutive terms of
incarceration of ten to twenty years on each count of sexual abuse by a parent, guardian, or
custodian pursuant to West Virginia Code § 61-8D-5. Additionally, the circuit court ordered


       1
         In keeping with this Court’s policy of protecting the identity of minors and the victims
of sexual crimes, petitioner will be referred to by his last initial throughout the memorandum
decision. See, e.g., State v. Larry A.H., 230 W. Va. 709, 742 S.E.2d 125 (2013) (per curiam);
State v. Edward Charles L., 183 W. Va. 641, 398 S.E.2d 123 (1990).
                                                    1


petitioner to serve a period of thirty years of supervised release after his incarceration. It is from
this order that petitioner now appeals.

       Petitioner’s sole argument on appeal is that his sentences violate Article III, Section Five
of the West Virginia Constitution because the punishment is not proportionate to the character
and degree of the offenses for which he was convicted. Specifically, petitioner asserts that his
sentence amounts to a life sentence because of his age. Petitioner further argues that the sentence
is impermissible because he presents a low risk to reoffend and because he served in the military
for twenty years prior to being honorably discharged.

         “‘The Supreme Court of Appeals reviews sentencing orders . . . under a deferential abuse
of discretion standard, unless the order violates statutory or constitutional commands.’ Syl. Pt. 1,
in part, State v. Lucas, 201 W.Va. 271, 496 S.E.2d 221 (1997).” Syl. Pt. 1, State v. James, 227
W.Va. 407, 710 S.E.2d 98 (2011).We have previously held that “‘[s]entences imposed by the
trial court, if within statutory limits and if not based on some [im]permissible factor, are not
subject to appellate review.’ Syllabus Point 4, State v. Goodnight, 169 W.Va. 366, 287 S.E.2d
504 (1982).” Syl. Pt. 3, State v. Georgius, 225 W.Va. 716, 696 S.E.2d 18 (2010).

        Upon our review, we find that petitioner’s sentence is not appropriate for review. The
penalty for each offense under West Virginia Code § 61-8D-5 is a term of incarceration of “not
less than ten nor more than twenty years . . . .” A review of petitioner’s sentences shows that he
was sentenced within the applicable statutory guidelines for these crimes. Further, petitioner does
not allege that the circuit court based its sentence on an impermissible factor. We have further
stated that

               [i]n determining whether a given sentence violates the proportionality
       principle found in Article III, Section 5 of the West Virginia Constitution,
       consideration is given to the nature of the offense, the legislative purpose behind
       the punishment, a comparison of the punishment with what would be inflicted in
       other jurisdictions, and a comparison with other offenses within the same
       jurisdiction.

Syl. Pt. 5, Wanstreet v. Bordenkircher, 166 W.Va. 523, 276 S.E.2d 205 (1981). In State v. Cook,
228 W.Va. 563, 723 S.E.2d 388 (2010), this Court upheld a sentence of twenty to sixty years for
similar crimes. As we said in Cook, it was the Legislature’s “decision to impose stiff penalties on
specified individuals who commit acts of sexual abuse on children under their care, supervision,
or trust . . . .” Id. at 572, 723 S.E.2d at 397. Under the facts of this case, the sentences imposed
were within statutory limits and not based on an impermissible factor, nor were they
disproportionate to the crimes. Importantly, petitioner benefitted from the dismissal of eighteen
counts pursuant to his plea agreement, as those counts carried a potential sentence of
incarceration of 350 to 1,760 years. Therefore, we find no error in the circuit court’s sentencing
order.

       For the foregoing reasons, the circuit court’s July 17, 2013, sentencing order is hereby
affirmed.



                                                      2


                                       Affirmed.

ISSUED: April 28, 2014

CONCURRED IN BY:

Chief Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                 3